 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4   GREENLIGHT ADVANTAGE GROUP,                                 Case No. 2:19-CV-02019-RFB-EJY
     INC.,
 5
                    Plaintiff,                                                 ORDER
 6
            v.
 7
     KANAPTEC ENTERPRISES, INC.; OLIVIA
 8   WILSON; CHAD O’LAUGHLIN; and
     THOMAS MADDEN,
 9
                    Defendants.
10

11           Before the Court is Plaintiff’s Motion to Extend Time to Serve Remaining Defendants and
12   to Serve by Publication for Defendants Chad O’Laughlin and Olivia Wilson (ECF Nos. 24 and 25).
13   The Motions are granted.
14                                               DISCUSSION
15   A.      Plaintiff’s Motion to Extend Time
16           Courts have broad discretion to extend time for service under Rule 4(m) of the Federal Rules
17   of Civil Procedure. Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir.2003). “On its face, Rule 4(m)
18   does not tie the hands of the district court after the 120–day period has expired. Rather, Rule 4(m)
19   explicitly permits a district court to grant an extension of time to serve the complaint after that 120–
20   day period.” Mann v. American Airlines, 324 F.3d 1088, 1090 (9th Cir. 2003). The Advisory
21   Committee Notes to Rule 4(m) state that the rule “explicitly provides that the court shall allow
22   additional time if there is good cause for the plaintiff’s failure to effect service in the prescribed 120
23   days, and authorizes the court to relieve a plaintiff of the consequences of an application of [Rule
24   4(m)] even if there is no good cause shown.” Fed. R. Civ. P. 4(m), Advisory Committee Notes,
25   1993 Amendments.
26           Good cause is generally equated with diligence. WRIGHT & MILLER FEDERAL PRACTICE AND
27   PROCEDURE: CIVIL 3D § 1337. A showing of good cause requires more than simple inadvertence,
28   mistake of counsel or ignorance of the rules. National Union Fire Ins. Co. v. Monroe, No. 10–cv–
                                                        1
 1   0385, 2011 WL 383807, at *1 (D. Nev. Feb. 2, 2011). “At a minimum, good cause means excusable

 2   neglect. A plaintiff may also be required to show the following: (a) the party to be served personally

 3   received actual notice of the lawsuit; (b) the defendant would suffer no prejudice; and (c) the plaintiff

 4   would be severely prejudiced if his complaint were dismissed.” Boudette v. Barnette, 923 F.2d 754,

 5   756 (9th Cir. 1991). Plaintiff has satisfied this standard.

 6   B.     Plaintiff’s Motion to Serve Defendants by Publication

 7          The Federal Rules of Civil Procedure do not expressly permit service by publication;

 8   however, Rule 4(e)(1) permits a plaintiff to serve a defendant “following state law for serving a

 9   summons in an action brought in courts of general jurisdiction in the state where the district court is

10   located or where service is made.” The Arizona Rules of Civil Procedure 4.1(l) applies to service

11   of process by publication upon defendants located within Arizona, and states, in pertinent part, as

12   follows:

13          (l) Service by Publication.
            (1) Generally. A party may serve a person by publication only if:
14                  (A) the last-known address of the person to be served is within
                    Arizona but:
15                  (i) the serving party, despite reasonably diligent efforts, has been
                    unable to ascertain the person's current address; or
16                  (ii) the person to be served has intentionally avoided service of
                    process; and
17                  (B) service by publication is the best means practicable in the
                    circumstances for providing the person with notice of the action's
18                  commencement.
            (2) Procedure.
19                  (A) Generally. Service by publication is accomplished by publishing
                    the summons and a statement describing how a copy of the pleading
20                  being served may be obtained at least once a week for 4 successive
                    weeks:
21                          (i) in a newspaper published in the county where the action
                            is pending ….
22                  (B) Who May Serve. Service by publication may be made by the
                    serving party, its counsel, or anyone authorized under Rule 4(d).
23
                                                  ***
24
                    (D) Effective Date of Service. Service is complete 30 days after the
25                  summons and statement is first published in all newspapers where
                    publication is required.
26          (3) Mailing. If the serving party knows the address of the person being
            served, it must, on or before the date of first publication, mail to the person
27          the summons and a copy of the pleading being served, postage prepaid.
            (4) Return.
28
                                                        2
 1                  (A) Required Affidavit. The party or person making service must
                    prepare, sign and file an affidavit stating the manner and dates of the
 2                  publication and mailing, and the circumstances warranting service
                    by publication. If no mailing was made because the serving party
 3                  did not know the current address of the person being served, the
                    affidavit must state that fact.
 4                  (B) Accompanying Publication. A printed copy of the publication
                    must accompany the affidavit.
 5                  (C) Effect. An affidavit that complies with these requirements
                    constitutes prima facie evidence of compliance with the
 6                  requirements for service by publication.
 7   Here, Plaintiff has demonstrated a diligent effort to serve Defendants Wilson and O’Laughlin. ECF

 8   No. 24 at 4–5. Plaintiff also satisfies the Court that Defendants Wilson and O’Laughlin are

 9   intentionally avoiding service of process. Id. Plaintiff demonstrates why service by publication is

10   the best means practicable in the circumstances for providing these putative defendants with notice

11   of Plaintiff’s Complaint.

12                                                 ORDER

13          Based on the filings in this matter and the facts presented by Plaintiff in its Motion,

14          IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Time to Serve Remaining

15   Defendants and to Serve by Publication for Defendants Chad O’Laughlin and Olivia Wilson (ECF

16   No. 24 and 25) are GRANTED.

17          IT IS FURTHER ORDERED that Plaintiff has an additional 60 days, up to and including

18   May 27, 2020 to demonstrate service was perfected as to Kanaptec Enterprises.

19          IT IS FURTHER ORDERED that Plaintiff has an additional 90 days, up to and including

20   June 27, 2020, to complete the service of the Summons and Complaint by publication in accordance

21   with Arizona rules pertaining to such service.

22          IT IS FURTHER ORDERED that service of the Summons and Complaint in this action be

23   made upon Olivia Wilson and Chad O’Laughlin by publication of the Summons in a newspaper of

24   general circulation in these defendants last known address (Scottsdale, Arizona) and in the Las

25   Vegas Review–Journal, a newspaper of general circulation in Las Vegas, Nevada, where this matter

26   is currently pending. Said publication shall run once per week for four consecutive weeks. The

27   service of the Summons and Complaint shall be deemed complete upon the expiration of 30 days

28   from the date of the first publication.
                                                      3
 1          IT IS FURTHER ORDERED that Plaintiff shall serve a copy of the Summons and Complaint

 2   to Olivia Wilson and Chad O’Laughlin via U.S. Mail to the last known address as follows: 8613 E.

 3   Artisan Pass., Scottsdale, AZ 85266. Such service shall occur on or before the date of first

 4   publication.

 5          IT IS FURTHER ORDERED that the return shall be filed promptly after service by

 6   publication is completed.

 7

 8          DATED: March 27, 2020

 9

10

11
                                                ELAYNA J. YOUCHAH
12                                              UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   4
